DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The claim set and remarks filed on 4/1/2021 are acknowledged.
	Claims 1-20 and 34-53 are cancelled.
 	Claims 54-63 are newly added.
 	Claims 21-33 and 54-63 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) filed on 03/9/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 21-33 and 54-63 are allowed in view of the updated search conducted, prosecution history, the IDS reference filed 3/9/2021, and the amended claims and remarks filed 4/1/2021, in particular pages 8 and 11.

An updated prior art search did not disclose a reference that teaches the limitations of where a method comprising applying to an area of skin subjected to the non-surgical medical treatment, a composition comprising tranexamic acid at a concentration of about 20% (w/v), minimizes, by the tranexamic acid, bruising caused by the non-surgical medical treatment, wherein the applying occurs on the area of skin in which the non-surgical medical procedure is performed, as recited in the instant claims. 
Further, there is insufficient motivation to combine the prior art of record with the IDS reference to teach or make obvious each of the limitations of the claimed invention.
Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 21-33 and 54-63 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719. The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615